 Fill in this information to identify the case:

 United States Bankruptcy Court for the:


   Southern
 ____________________               New York
                      District of _________________
                                        (State)
                                                             11
 Case number (If known): _________________________ Chapter _____                                                                   Check if this is an
                                                                                                                                      amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                        04/20

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.




 1.   Debtor’s name                               LATAM Airlines Ecuador S.A.
                                              ______________________________________________________________________________________________________




 2.   All other names debtor used                  LAN Ecuador
                                              ______________________________________________________________________________________________________
      in the last 8 years                           LATAM Airlines Ecuador
                                              ______________________________________________________________________________________________________
                                              ______________________________________________________________________________________________________
      Include any assumed names,
                                              ______________________________________________________________________________________________________
      trade names, and doing business
      as names                                ______________________________________________________________________________________________________




 3.   Debtor’s federal Employer                9 ___
                                              ___  8 – 0___ 3___ 8   3 ___
                                                                 ___ ___ 6 ___
                                                                            7 ___7
      Identification Number (EIN)



 4.   Debtor’s address                        Principal place of business                                Mailing address, if different from principal place
                                                                                                         of business

                                               Conector Alpachaca S/N Edificio
                                              ______________________________________________             _______________________________________________
                                              Number     Street                                          Number     Street

                                                Quito Airport Center
                                             ______________________________________________              _______________________________________________
                                                                                                         P.O. Box

                                               Quito                    Ecudaor
                                              ______________________________________________             _______________________________________________
                                              City                        State    ZIP Code              City                      State      ZIP Code


                                                                                                         Location of principal assets, if different from
                                                                                                         principal place of business
                                              ______________________________________________
                                              County                                                     _______________________________________________
                                                                                                         Number     Street

                                                                                                         _______________________________________________

                                                                                                         _______________________________________________
                                                                                                         City                      State      ZIP Code




 5.   Debtor’s website (URL)                                  www.latam.com
                                              ____________________________________________________________________________________________________




Official Form 201                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                            page 1
Debtor          LATAM Airlines Ecuador S.A.
              _______________________________________________________                         Case number (if known)_____________________________________
              Name




 6.   Type of debtor                       Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                           Partnership (excluding LLP)
                                           Other. Specify: __________________________________________________________________

                                          A. Check one:
 7.   Describe debtor’s business
                                           Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                           Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                           Railroad (as defined in 11 U.S.C. § 101(44))
                                           Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                           Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                           Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                           None of the above

                                          B. Check all that apply:

                                           Tax-exempt entity (as described in 26 U.S.C. § 501)
                                           Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                             § 80a-3)
                                           Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                          C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                             http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                               4 ___
                                             ___  8 1___1___

 8.   Under which chapter of the          Check one:
      Bankruptcy Code is the
      debtor filing?                       Chapter 7
                                           Chapter 9
                                           Chapter 11. Check all that apply:
      A debtor who is a “small business
      debtor” must check the first sub-                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its
      box. A debtor as defined in                             aggregate noncontingent liquidated debts (excluding debts owed to insiders or
      § 1182(1) who elects to proceed                         affiliates) are less than $2,725,625. If this sub-box is selected, attach the most
      under subchapter V of chapter 11                        recent balance sheet, statement of operations, cash-flow statement, and federal
      (whether or not the debtor is a                         income tax return or if any of these documents do not exist, follow the procedure in
      “small business debtor”) must                           11 U.S.C. § 1116(1)(B).
      check the second sub-box.                              The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate
                                                              noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are
                                                              less than $7,500,000, and it chooses to proceed under Subchapter V of
                                                              Chapter 11. If this sub-box is selected, attach the most recent balance sheet,
                                                              statement of operations, cash-flow statement, and federal income tax return, or if
                                                              any of these documents do not exist, follow the procedure in 11 U.S.C.
                                                              § 1116(1)(B).

                                                             A plan is being filed with this petition.

                                                             Acceptances of the plan were solicited prepetition from one or more classes of
                                                              creditors, in accordance with 11 U.S.C. § 1126(b).

                                                             The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                              Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                              Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                              for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

                                                             The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                              12b-2.
                                           Chapter 12




 Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                page 2
Debtor           LATAM Airlines Ecuador S.A.
                _______________________________________________________                      Case number (if known)_____________________________________
                Name



 9.    Were prior bankruptcy cases         No
       filed by or against the debtor
       within the last 8 years?            Yes.    District _______________________ When _______________ Case number _________________________
                                                                                          MM / DD / YYYY
       If more than 2 cases, attach a
       separate list.                               District _______________________ When _______________ Case number _________________________
                                                                                          MM / DD / YYYY

 10.   Are any bankruptcy cases            No
       pending or being filed by a
       business partner or an              Yes.            See attached Schedule 1
                                                    Debtor _____________________________________________                Affiliate
                                                                                                         Relationship _________________________
       affiliate of the debtor?                               Southern District of New York
                                                    District _____________________________________________ When                  Date hereof
                                                                                                                              __________________
       List all cases. If more than 1,                                                                                        MM / DD / YYYY
       attach a separate list.                      Case number, if known ________________________________



 11.   Why is the case filed in this      Check all that apply:
       district?
                                           Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                              immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                              district.

                                           A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.

 12.   Does the debtor own or have         No
       possession of any real              Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
       property or personal property
       that needs immediate                        Why does the property need immediate attention? (Check all that apply.)
       attention?
                                                      It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                       What is the hazard? _____________________________________________________________________

                                                      It needs to be physically secured or protected from the weather.

                                                      It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                       attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                       assets or other options).

                                                      Other _______________________________________________________________________________



                                                   Where is the property?_____________________________________________________________________
                                                                             Number          Street

                                                                             ____________________________________________________________________

                                                                             _______________________________________         _______ ________________
                                                                             City                                            State ZIP Code


                                                   Is the property insured?
                                                      No
                                                      Yes. Insurance agency ____________________________________________________________________

                                                            Contact name     ____________________________________________________________________

                                                            Phone            ________________________________




               Statistical and administrative information




 Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                page 3
Debtor            LATAM Airlines Ecuador S.A.
                 _______________________________________________________                         Case number (if known)_____________________________________
                 Name




 13.   Debtor’s estimation of              Check one:
       available funds                        Funds will be available for distribution to unsecured creditors.
                                              After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.


                                              1-49                                1,000-5,000                              25,001-50,000
 14.   Estimated number of                    50-99                               5,001-10,000                             50,001-100,000
       creditors
                                              100-199                             10,001-25,000                            More than 100,000
       (on a consolidated basis)              200-999

                                              $0-$50,000                          $1,000,001-$10 million                   $500,000,001-$1 billion
 15.   Estimated assets                       $50,001-$100,000                    $10,000,001-$50 million                  $1,000,000,001-$10 billion
       (on a consolidated basis)              $100,001-$500,000                   $50,000,001-$100 million                 $10,000,000,001-$50 billion
                                              $500,001-$1 million                 $100,000,001-$500 million                More than $50 billion


                                              $0-$50,000                          $1,000,001-$10 million                   $500,000,001-$1 billion
 16.   Estimated liabilities                  $50,001-$100,000                    $10,000,001-$50 million                  $1,000,000,001-$10 billion
       (on a consolidated basis)              $100,001-$500,000                   $50,000,001-$100 million                 $10,000,000,001-$50 billion
                                              $500,001-$1 million                 $100,000,001-$500 million                More than $50 billion



                Request for Relief, Declaration, and Signatures


 WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
            $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


 17.   Declaration and signature of            The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
       authorized representative of
                                               petition.
       debtor
                                               I have been authorized to file this petition on behalf of the debtor.

                                               I have examined the information in this petition and have a reasonable belief that the information is true and
                                               correct.


                                           I declare under penalty of perjury that the foregoing is true and correct.




                                               Ri
                                                           05/26/2020
                                              Executed on _________________
                                                          MM / DD / YYYY


                                               _____________________________________________                 Ramiro Alfonsín Balza
                                                                                                           _______________________________________________
                                              Signature of authorized representative of debtor             Printed name

                                                     Authorized Signatory
                                              Title _________________________________________




 Official Form 201                             Voluntary Petition for Non-Individuals Filing for Bankruptcy                                 page 4
Debtor          LATAM Airlines Ecuador S.A.
              _______________________________________________________                     Case number (if known)_____________________________________
              Name




 18.   Signature of attorney
                                              /s/ Lisa M. Schweitzer
                                            _____________________________________________            Date        05/26/2020
                                                                                                                _________________
                                            Signature of attorney for debtor                                    MM    / DD / YYYY



                                              Lisa M. Schweitzer
                                           _________________________________________________________________________________________________
                                           Printed name
                                             Cleary Gottlieb Steen & Hamilton
                                           _________________________________________________________________________________________________
                                           Firm name
                                             One Liberty Plaza
                                           _________________________________________________________________________________________________
                                           Number     Street
                                              New York
                                           ____________________________________________________               NY
                                                                                                           ____________    10006
                                                                                                                        ______________________________
                                           City                                                            State        ZIP Code

                                            (212) 225-2641
                                           ____________________________________                              lschweitzer@cgsh.com
                                                                                                           __________________________________________
                                           Contact phone                                                   Email address



                                              2837722
                                           ______________________________________________________   NY
                                                                                                  ____________
                                           Bar number                                             State




 Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                             page 5
                                          SCHEDULE 1

         Pending Bankruptcy Cases Filed by the Debtor and Affiliates of the Debtor

        On the date hereof, each of the entities listed below (collectively, the “Debtors”), filed a
voluntary petition for relief under chapter 11 of title 11 of the United States Code in the United
States Bankruptcy Court for the Southern District of New York. The Debtors have moved for
joint administration of these cases for procedural purposes only under the case number assigned
to the chapter 11 case of LATAM Airlines Group S.A.



1.     LATAM Airlines Group S.A.                    20.     Lan Cargo Overseas Ltd.

2.     Lan Cargo S.A.                               21.     LATAM Airlines Ecuador S.A.

3.     Transporte Aéreo S.A.                        22.     Professional Airline Cargo Services,
                                                            LLC
4.     Inversiones Lan S.A.
                                                    23.     Cargo Handling Airport Services, LLC
5.     Lan Pax Group S.A.
                                                    24.     Connecta Corporation
6.     Fast Air Almacenes de Carga S.A.
                                                    25.     Prime Airport Services Inc.
7.     LATAM Travel Chile II S.A.
                                                    26.     Maintenance Service Experts, LLC
8.     Technical Training LATAM S.A.
                                                    27.     Lan Cargo Repair Station LLC
9.     Lan Cargo Inversiones S.A.
                                                    28.     Professional Airline Maintenance
10.    Holdco Colombia I SpA                                Services LLC

11.    Holdco Colombia II SpA                       29.     Professional Airlines Services Inc.

12.    Línea Aérea Carguera de Colombia S.A.

13.    Aerovías de Integración Regional S.A.

14.    Holdco Ecuador S.A.

15.    LATAM Finance Ltd.

16.    Peuco Finance Ltd.

17.    LATAM Airlines Perú

18.    Inversiones Aéreas S.A.

19.    Mas Investment Ltd.
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


In re                                              Chapter 11

LATAM Airlines Ecuador S.A.,                       Case No.: 20-(___)

                         Debtor.                   Joint Administration Pending



               CORPORATE OWNERSHIP STATEMENT PURSUANT
        TO FEDERAL RULES OF BANKRUPTCY PROCEDURE 1007 AND 7007.1

               Pursuant to rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy

Procedure, the following are corporations, other than a governmental unit, that directly or

indirectly own 10% or more of any class of the Debtor’s equity interests:


                                                  Approximate Percentage of Equity Interest
                  Shareholder
                                                                   Held
 Holdco Ecuador S.A.                              45%

 Lan Pax Group S.A.                               55%

 LATAM Airlines Group S.A.                        Holds 100% of the equity interest of Holdco
                                                  Ecuador S.A. and 99.83% of the equity
                                                  interest of Lan Pax Group S.A.

 Delta Air Lines, Inc.                            Holds 19.99% of the equity interest of
                                                  LATAM Airlines Group S.A.

 Qatar Airways Investments (UK) Ltd.              Holds 10.00% of the equity interest of
                                                  LATAM Airlines Group S.A.

 Costa Verde Aeronautica S.A.                     Holds 11.19% of the equity interest of
                                                  LATAM Airlines Group S.A.
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


In re                                                      Chapter 11

LATAM Airlines Group S.A., et al.,                         Case No.: 20-(___)

                          Debtors. 1                       Joint Administration Pending




                           CONSOLIDATED LIST OF CREDITORS
                         HOLDING FIVE LARGEST SECURED CLAIMS

                 The following is a list of those creditors holding the five largest secured claims

against the Debtors, on a consolidated basis, as of April 30, 2020. This list has been prepared

from the books and records of the Debtors for filing in the Debtors’ chapter 11 cases.

                 The information set forth herein shall not constitute an admission of liability by,

nor is binding on, the Debtors, nor shall it bind the Debtors or their estates as to the amount,

nature and status of any claim. The failure to list or designate any claim as contingent, disputed

or subject to set off, recharacterization or other challenge shall not be a waiver of any of the

Debtors’ rights or defenses relating thereto.




1
         The Debtors in these chapter 11 cases, and each Debtor’s federal tax identification number (to the extent
applicable), are as follows: LATAM Airlines Group S.A. (XX-XXXXXXX); Lan Cargo S.A. (XX-XXXXXXX); Transporte
Aéreo S.A. (XX-XXXXXXX); Inversiones Lan S.A. (XX-XXXXXXX); Technical Training LATAM S.A. (96-847880K);
LATAM Travel Chile II S.A. (XX-XXXXXXX); Lan Pax Group S.A. (XX-XXXXXXX); Fast Air Almacenes de Carga S.A.
(XX-XXXXXXX); Línea Aérea Carguera de Colombia S.A. (XX-XXXXXXX); Aerovías de Integración Regional S.A. (98-
0640393); LATAM Finance Ltd. (N/A); LATAM Airlines Ecuador S.A. (XX-XXXXXXX); Professional Airline Cargo
Services, LLC (XX-XXXXXXX); Cargo Handling Airport Services, LLC (XX-XXXXXXX); Maintenance Service Experts,
LLC (XX-XXXXXXX); Lan Cargo Repair Station LLC (XX-XXXXXXX); Prime Airport Services Inc. (XX-XXXXXXX);
Professional Airline Maintenance Services LLC (XX-XXXXXXX); Connecta Corporation (XX-XXXXXXX); Peuco Finance
Ltd. (N/A); Latam Airlines Perú S.A. (XX-XXXXXXX); Inversiones Aéreas S.A. (N/A); Holdco Colombia II SpA (76-
9310053); Holdco Colombia I SpA (XX-XXXXXXX); Holdco Ecuador S.A. (XX-XXXXXXX); Lan Cargo Inversiones S.A.
(XX-XXXXXXX); Lan Cargo Overseas Ltd. (XX-XXXXXXX); Mas Investment Ltd. (XX-XXXXXXX); Professional Airlines
Services Inc. (XX-XXXXXXX). For the purpose of these Chapter 11 Cases, the service address for the Debtors is: 6500
NW 22nd Street Miami, FL 33131.
                                                                             General
          Creditor/Address               Claim Amount      Debt Type       Description
                                                                           of Collateral
Wilmington Trust Company
1100 North Market Street
                                                                             (11) 321s,
Wilmington, DE 19890-1605
                                          $777,509,924   EETC, Tranche A      (2) 350s,
Attn: Corporate Trust Administration
                                                                              (4) 787s
Telephone: (302) 636-6000
Fax: (302) 636-4140

Citibank, N.A., Loan Administration
1615 Brett Road, OPS 3
                                                                            26 Planes and
New Castle, DE 19720                                     Revolving Loan
                                                                           15 Engines and
(302) 894-6010                           $603,162,619      Agreement
                                                                             Spare Parts
(212) 994-0847
Attn: Owen Coyle

Credit Agricole Corporate & Investment
Bank
                                                           Engine Loan
Credit Agricole Building                  $274,365,652                      41 Engines
                                                             Facility
1301 Avenue of the Americas
SFI Agency & Middle Office, 20th Floor

Wells Fargo Bank Northwest, National
Association
260 North Charles Lindbergh Drive
                                                          EXIM Aircraft
Salt Lake City, UT 84116                  $276,870,256                        (9) 767s
                                                             Bond
Attn: Corporate Trust Lease Group
Telephone: (801) 246-5653
Fax: (801) 246-5630

Natixis
30, Avenue Pierre Mendes France -
75013 Paris                                               Aircraft Loan
                                          $242,989,785                       (9) A321s
BP 4 75060 Paris Cedex 02                                  Agreement
542 044 524 RCS Paris
Attn: Julie Watremez




                                             2
 Fill in this information to identify the case and this filing:


               Latam Airlines Ecuador S.A.
 Debtor Name __________________________________________________________________
                                           Southern
 United States Bankruptcy Court for the: ______________________              New York
                                                                District of __________
                                                                               (State)
 Case number (If known):    _________________________




Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                    12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit
this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document,
and any amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the
document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



            Declaration and signature



         I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
         another individual serving as a representative of the debtor in this case.

         I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


              Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

              Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

              Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

              Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

              Schedule H: Codebtors (Official Form 206H)

              Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

              Amended Schedule ____


              Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 0 Largest Unsecured Claims and Are Not Insiders (Official Form 204)


              Other document that requires a
                                              Corporate Ownership Statement; Top 5 Secured Creditors List
              declaration__________________________________________________________________________________




                                                               Ray
        I declare under penalty of perjury that the foregoing is true and correct.


                     05/26/2020
        Executed on ______________                             _________________________________________________________________________
                           MM / DD / YYYY                       Signature of individual signing on behalf of debtor



                                                                 Ramiro Alfonsín Balza
                                                                ________________________________________________________________________
                                                                Printed name

                                                                  Authorized Signatory
                                                                ______________________________________
                                                                Position or relationship to debtor



Official Form 202                           Declaration Under Penalty of Perjury for Non-Individual Debtors
Fill in this information to identify the case:
  Debtor name: LATAM Airlines Group S.A., et al.                                                                                                                                                         □ Check if this is an amended filing
  Bankruptcy Court for the Southern District of New York
  Case number (if known): ________________



Official Form 204

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 40 Largest Unsecured Claims and Are Not Insiders                                                                                                                               12/15

A list of creditors holding the 40 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11
U.S.C. § 101(31). Also, do not include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 40 largest unsecured claims.



Name of creditor and complete mailing address, including     Name, telephone number, and email address of            Nature of the claim(for example,   Indicate if claim   Amount of unsecured claim
zip code                                                     creditor contact                                        trade debts, bank loans,           is contingent,      If the claim is fully unsecured, fill in only unsecured claim
                                                                                                                     professional services, and         unliquidated, or    amount. If claim is partially secured, fill in total claim amount and
                                                                                                                     government contracts)              disputed            deduction for value of collateral or setoff to calculate unsecured
                                                                                                                                                                            claim.



                                                                                                                                                                                                         Deduction for value
                                                                                                                                                                             Total claim, if partially
                                                                                                                                                                                                           of collateral or  Unsecured Claim
                                                                                                                                                                                     secured
                                                                                                                                                                                                                setoff


             LATAM 2026 Notes                                LATAM 2026 Notes
             240 Greenwich Street                            Bank of New York Mellon, as Trustee
             7E                                              Peter Lopez
1                                                                                                                    UNSECURED NOTES                                                                                                  $800,000,000.00
             New York, NY 10286                              PHONE: + 1 212 815 8273
                                                             FAX:
                                                             EMAIL: peter.lopez@bnymellon.com


             LATAM 2024 Notes                                LATAM 2024 Notes
             240 Greenwich Street                            Bank of New York Mellon, as Trustee
             7E                                              Peter Lopez
2                                                                                                                    UNSECURED NOTES                                                                                                  $700,000,000.00
             New York, NY 10286                              PHONE: + 1 212 815 8273
                                                             FAX:
                                                             EMAIL: peter.lopez@bnymellon.com


                                                             Banco Santander Chile
             Banco Santander Chile
                                                             Maria Soledad Schuster
             Bandera N° 140
3                                                            PHONE: 56 (2) 2648 3669 Anexo 83669                     FREQUENT FLIER MILES                   Contingent                                                                $549,000,000.00
             Santiago, Metropolitana
                                                             FAX:
             Chile
                                                             EMAIL: mariasoledad.schuster@santander.cl




             Local Bonds, Series E                           Local Bonds, Series E
             Avenida Libertador Bernardo O’Higgins 1111      Banco del Estado de Chile, as Trustee
4            Santiago, Metropolitana                         Francesca Gardella                                      UNSECURED NOTES                                                                                                  $179,030,673.32
             Chile                                           PHONE: (562) 2970 6210 FAX:
                                                             EMAIL: fgarde@bancoestado.cl



                                                             Banco de Credito del Perú
             Banco de Credito del Perú                       Gianfranco Piero Ferrari de las Casas, CEO
             Calle Centenario 156                            PHONE: 51.1.313.2000
5                                                                                                                    FREQUENT FLIER MILES                   Contingent                                                                $167,000,000.00
             Lima, Lima                                      FAX: 51.1.313.2121
             Peru                                            EMAIL: consultationsbcp@bcp.com.pe;
                                                             reclamamos@bcp.com.pe



             Banco Santander Madrid                          Banco Santander Madrid
             Av. de Cantabria s/n                            Luis Casero Ynfiesta
6            28660 Boadilla del Monte                        PHONE: +34 91 289 72 47                                 UNSECURED DEBT                                                                                                   $139,500,000.00
             Madrid, Madrid                                  FAX:
             Spain                                           EMAIL: luis.casero@gruposantander.com




             Local Bonds, Series A                           Local Bonds, Series A
             Avenida Libertador Bernardo O’Higgins 1111      Banco del Estado de Chile, as Trustee
7            Santiago, Metropolitana                         Francesca Gardella                                      UNSECURED NOTES                                                                                                   $89,515,336.66
             Chile                                           PHONE: (562) 2970 6210 FAX:
                                                             EMAIL: fgarde@bancoestado.cl


             Local Bonds, Series B                           Local Bonds, Series B
             Avenida Libertador Bernardo O’Higgins 1111      Banco del Estado de Chile, as Trustee
8            Santiago, Metropolitana                         Francesca Gardella                                      UNSECURED NOTES                                                                                                   $89,515,336.66
             Chile                                           PHONE: (562) 2970 6210 FAX:
                                                             EMAIL: fgarde@bancoestado.cl




                                                             Scotiabank Chile
             Scotiabank Chile
                                                             Federico Alonso
             Casa Matriz Av Costanera Sur 2710 Torre A
9                                                            PHONE: 416‐866‐6161                                     UNSECURED DEBT                                                                                                    $74,000,000.00
             Santiago
                                                             FAX:
             Chile
                                                             EMAIL: Federico.Alonso@scotiabank.cl




    The information set forth herein represents the Debtors’ best efforts to identify the relevant claims, and shall not constitute an admission of
    liability by, nor is it binding on, the Debtors. Furthermore, the failure to list a claim as contingent, disputed or subject to set off shall not be a
    waiver of any right of the Debtors’ rights relating thereto.
Debtor LATAM Airlines Group S.A., et al.                                                                                                                                                                        Case number (if known) __________

Name of creditor and complete mailing address, including         Name, telephone number, and email address of            Nature of the claim(for example,   Indicate if claim   Amount of unsecured claim
zip code                                                         creditor contact                                        trade debts, bank loans,           is contingent,      If the claim is fully unsecured, fill in only unsecured claim
                                                                                                                         professional services, and         unliquidated, or    amount. If claim is partially secured, fill in total claim amount and
                                                                                                                         government contracts)              disputed            deduction for value of collateral or setoff to calculate unsecured
                                                                                                                                                                                claim.



                                                                                                                                                                                                             Deduction for value
                                                                                                                                                                                 Total claim, if partially
                                                                                                                                                                                                               of collateral or  Unsecured Claim
                                                                                                                                                                                         secured
                                                                                                                                                                                                                    setoff




             Local Bonds, Series C                               Local Bonds, Series C
             Avenida Libertador Bernardo O’Higgins 1111          Banco del Estado de Chile, as Trustee
10           Santiago, Metropolitana                             Francesca Gardella                                      UNSECURED NOTES                                                                                                 $66,241,349.13
             Chile                                               PHONE: (562) 2970 6210 FAX:
                                                                 EMAIL: fgarde@bancoestado.cl




             Local Bonds, Series D                               Local Bonds, Series D
             Avenida Libertador Bernardo O’Higgins 1111          Banco del Estado de Chile, as Trustee
11           Santiago, Metropolitana                             Francesca Gardella                                      UNSECURED NOTES                                                                                                 $66,241,349.13
             Chile                                               PHONE: (562) 2970 6210 FAX:
                                                                 EMAIL: fgarde@bancoestado.cl

                                                                 Banco BTG Pactual Chile, as Agent
             Banco BTG Pactual Chile, as Agent
                                                                 Rodrigo Oyarzo
             Avenida Costanera Sur 2730, 19th floor
12                                                               PHONE: +56 22 587 5027                                  UNSECURED DEBT                                                                                                  $59,438,183.54
             Santiago, Metropolitana
                                                                 FAX:
             Chile
                                                                 EMAIL: Rodrigo.Oyarzo@btgpactual.com



             American Express Travel Related Services Company,   American Express Travel Related Services Company, Inc
             Inc                                                 Liliana Gutierrez
13           200 Vesey Street                                    PHONE: +56 2 2783 8733                                  UNSECURED DEBT                                                                                                  $52,511,111.00
             New York, NY 10285                                  FAX:
                                                                 EMAIL: liliana.w.gutierrez@aexp.com



                                                                 Banco del Estado de Chile
             Banco del Estado de Chile
                                                                 Francesca Gardella
             Avenida Libertador Bernardo O’Higgins 1111
14                                                               PHONE: 56979695018                                      UNSECURED DEBT                                                                                                  $40,000,000.00
             Santiago, Metropolitana
                                                                 FAX:
             Chile
                                                                 EMAIL: fgarde@bancoestado.cl
                                                                 BP p.l.c (Air BP)
             BP p.l.c (Air BP)
                                                                 John Platt, CEO
             501 Westlake Park Boulevard
15                                                               PHONE: 971 5 04536032                                   TRADE DEBT                                                                                                      $38,940,366.00
             Houston, TX 77079
                                                                 FAX: 971 4 3318628
             Unted States
                                                                 EMAIL: airbpoutofhours@bp.com
                                                                 World Fuel Services
             World Fuel Services
                                                                 RICHARD HOPPE
             9800 NW 41 Street, Suite 400.
16                                                               PHONE: 1‐305‐799‐3532                                   TRADE DEBT                                                                                                      $30,030,023.00
             Miami, FL 33178
                                                                 FAX:
                                                                 EMAIL: RHoppe@wfscorp.com

                                                                 Itaú CorpBanca
             Itaú CorpBanca
                                                                 Carlos Irarrazaval
             Avenida Presidente Riesco 5537, 16th Floor
17                                                               PHONE: 56961699692                                      UNSECURED DEBT                                                                                                  $29,857,588.21
             Santiago, Metropolitana
                                                                 FAX:
             Chile
                                                                 EMAIL: Carlos.Irarrazaval@itau.cl

                                                                 Dirección General de Aeronáutica Civil
             Dirección General de Aeronáutica Civil
                                                                 Victor Villalobos Collao
             AV. Miguel Claro 1314
18                                                               PHONE: 2‐4392000                                        TRADE DEBT                                                                                                      $17,063,704.59
             Providencia
                                                                 FAX:
             Chile
                                                                 EMAIL: victor.villalobos@dgac.gob.cl
             Aerospace Turbine Services & Solutions
                                                                 Aerospace Turbine Services & Solutions
             Adjacent Abu Dhabi Intl Airport Turbine Services
                                                                 Mansoor Janahi
             Building
19                                                               PHONE: +971 (2) 5057887                                 TRADE DEBT                                                                                                      $16,632,517.20
             Gate Number 3
                                                                 FAX:
             Abu Dhabi
                                                                 EMAIL: MJanahi@tssaero.ae
             United Arab Emirates

             OneWorld                                            OneWorld
             2 Park Avenue                                       Rob Gurney, CEO
20           Suite 1100                                          PHONE: 604‐713‐2660                                     TRADE DEBT                                                                                                      $14,753,378.00
             New York, NY 10016                                  FAX:
                                                                 EMAIL: rob.gurney@oneworld.com

                                                                 The Boeing Company
             The Boeing Company                                  Gayle K. Wilson
             100 N Riverside Drive                               PHONE: 206‐6629829
21                                                                                                                       TRADE DEBT                                                                                                      $16,167,786.00
             Chicago, IL 60606                                   FAX:
                                                                 EMAIL: gayle.k.wilson@boeing.com;
                                                                 jessica.l.waddell@boeing.com
             Etihad Airways Engineering
                                                                 Etihad Airways Engineering
             SN New Airport Road
                                                                 Frederic Dupont
             P. O. BOX 35566
22                                                               PHONE: 971 56 685 0160                                  TRADE DEBT                                                                                                      $14,425,131.05
             Khalifa City A
                                                                 FAX:
             Abu Dhabi
                                                                 EMAIL: FDUPONT@etihad.ae
             United Arab Emirates

             Gate Gourmet US, Inc                                Gate Gourmet US, Inc
             1880 Campus Commons Drive                           Rodrigo Decerega
23           Suite 200                                           PHONE: 1 (786) 2572043                                  TRADE DEBT                                                                                                      $13,975,615.00
             Reston, VA 20191                                    FAX:
                                                                 EMAIL: rdecerega@gategroup.com




Official Form 204                                                          Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 40 Largest Unecured Claims                                                                            Page 2
Debtor LATAM Airlines Group S.A., et al.                                                                                                                                                                              Case number (if known) __________

Name of creditor and complete mailing address, including       Name, telephone number, and email address of               Nature of the claim(for example,   Indicate if claim        Amount of unsecured claim
zip code                                                       creditor contact                                           trade debts, bank loans,           is contingent,           If the claim is fully unsecured, fill in only unsecured claim
                                                                                                                          professional services, and         unliquidated, or         amount. If claim is partially secured, fill in total claim amount and
                                                                                                                          government contracts)              disputed                 deduction for value of collateral or setoff to calculate unsecured
                                                                                                                                                                                      claim.



                                                                                                                                                                                                                   Deduction for value
                                                                                                                                                                                       Total claim, if partially
                                                                                                                                                                                                                     of collateral or  Unsecured Claim
                                                                                                                                                                                               secured
                                                                                                                                                                                                                          setoff

             Regional One INC, Dash 24 LLC; Case: 2013‐20319   Regional One INC, Dash 24 LLC; Case: 2013‐20319 CA 01
             CA 01                                             Kenneth Ronan
                                                                                                                                                                  Contingent,
24           Lavalle, Brown & Ronan PA                         PHONE: 561‐395‐0000                                        CONTINGENT LITIGATION                                                                                                $12,440,000.00
                                                                                                                                                             Unliquidated, Disputed
             750 South Dixey Highway                           FAX:
             Boca Raton, FL 33432                              EMAIL: kronan@lavallebrown.com

             HSBC Bank Chile                                   HSBC Bank Chile
             Av. Isidora Goyenechea 2800                       Alexandre Falcao
25           Floor 23                                          PHONE: 212‐525‐4449                                        UNSECURED DEBT                                                                                                       $12,000,000.00
             Santiago, Metropolitana                           FAX:
             Chile                                             EMAIL: alexandre.p.falcao@us.hsbc.com

                                                               Sistemas Globales Chile‐Asesorias Limitada
             Sistemas Globales Chile‐Asesorias Limitada
                                                               Natalia Croce
             Av.Apoquindo Oficina 5 3600
26                                                             PHONE: 2 ‐ 24468423                                        TRADE DEBT                                                                                                           $11,906,629.20
             Las Condes
                                                               FAX:
             Chile
                                                               EMAIL: natalia.croce@globant.com; Billing@globant.com
                                                               Repsol S.A.
             Repsol S.A.
                                                               Josu Jon Imaz San Miguel, CEO
             2455 Technology Forest Blvd
27                                                             PHONE: 832‐442‐1000                                        TRADE DEBT                                                                                                           $11,135,377.56
             The Woodlands, TX 77381
                                                               FAX:
                                                               EMAIL: infous@repsol.com; ralvarezp.ir@repsol.com
                                                               Talma Servicios Aeroportuarios S.A.
                                                               Entrevista a Arturo Cassinelli, CEO
             Talma Servicios Aeroportuarios S.A.               PHONE: 51 1 513 8900 Anexo 41123 / 41148 / 41140
             Av. Elmer Faucett 2879                            FAX:
28           Piso 4                                            EMAIL:                                                     TRADE DEBT                                                                                                           $11,071,121.78
             Lima Cargo City, Callao 7031                      anabel.ruiz@talma.com.pe;deisy.villar@talma.com.pe;eliza
             Peru                                              beth.pizarro@talma.com.pe;graciela.guillen@talma.com.p
                                                               e;patricia.aranguren@talma.com.pe;rudi.landauro@talma.
                                                               com.pe
             General Directorate for Competition of the        General Directorate for Competition of the European
             European Commission                               Commission
             Place Madou                                       Mr Olivier Guersent, Director General                                                              Contingent,
29                                                                                                                        CONTINGENT LITIGATION                                                                                                 $9,217,000.00
             Madouplein 1                                      PHONE: +32‐229‐65414                                                                          Unliquidated, Disputed
             Brussels, Saint‐Josse‐ten‐Noode 1210              FAX:
             Belgium                                           EMAIL: Olivier.Guersent@ec.europa.eu

                                                               CFM International, Inc.
             CFM International, Inc.
                                                               Gaël Méheust, CEO
             One Neumann Way
30                                                             PHONE: 513‐552‐3272                                        TRADE DEBT                                                                                                            $7,458,917.21
             Cincinnati, OH 45215
                                                               FAX:
                                                               EMAIL: aviation.fleetsupport@ge.com
             AerCap                                            AerCap
             65 St. Stephen’s Green                            Phil Scruggs (CCO)
31           AerCap House                                      PHONE: 353‐1‐819‐2010                                      TRADE DEBT                                                                                                            $7,430,428.00
             Dublin D02 YX20                                   FAX:
             Ireland                                           EMAIL: akelly@aercap.com; pscruggs@aercap.com
             Petróleo Brasileiro S.A                           Petróleo Brasileiro S.A
             200 Westlake Park Boulevard                       RODRIGO MOTTA GUIMARES
32           Suite 1000                                        PHONE: 5521996474208                                       TRADE DEBT                                                                                                            $7,226,085.75
             Houston, TX 77079                                 FAX:
                                                               EMAIL: rodrigo@br‐petrobras.com.br

             Avolon                                            Avolon
             640 5th Ave                                       John Higgins (CCO)
33           19th Floor                                        PHONE: 646‐609‐8970                                        TRADE DEBT                                                                                                            $6,483,212.00
             New York, NY 10019                                FAX:
                                                               EMAIL: jhiggins@avolon.aero; fcampos@avolon.aero

             BBAM Aircraft Leasing & Management                BBAM Aircraft Leasing & Management
             50 California Street                              Daniel Silberman
34           14th Floor                                        PHONE: 415‐267‐1600                                        TRADE DEBT                                                                                                            $6,329,142.68
             San Francisco, CA 94111                           FAX: 415‐618‐3337
                                                               EMAIL: daniel.silberman@bbam.com
                                                               Petróleos del Perú S.A.
             Petróleos del Perú S.A.
                                                               ALONSO RIVERA
             Av.Paseo De La Republica 3361 Sn I
35                                                             PHONE: 996720438                                           TRADE DEBT                                                                                                            $5,499,404.73
             Lima
                                                               FAX:
             Peru
                                                               EMAIL: arivera@petroperu.com.pe.
             Collins Aerospace                                 Collins Aerospace
             2730 W Tyvola Road                                Stephen Ribaudo
36           4 Coliseum Center                                 PHONE: 1 860 503 9729                                      TRADE DEBT                                                                                                            $5,341,080.00
             Charlotte, NC 28217                               FAX:
                                                               EMAIL: stephen.ribaudo@collins.com
                                                               Everis Chile SA
             Everis Chile SA                                   Juan Pablo Buiatti
             Libertador B Ohiggins 1449. 1449                  PHONE: 2‐4215300
37                                                                                                                        TRADE DEBT                                                                                                            $4,815,827.57
             Santiago                                          FAX:
             Chile                                             EMAIL: juan.pablo.buiatti.dal.pietro@everis.com;
                                                               chile.finances@everis.com
                                                               CAE, Inc.
             CAE, Inc.
                                                               Michel Azar‐Hmouda
             Emirates Aviation College Bldg
38                                                             PHONE: 1 972 456‐8070                                      TRADE DEBT                                                                                                            $4,672,327.00
             Dubai
                                                               FAX:
             United Arab Emirates
                                                               EMAIL: michel.azarhmouda@cae.com
                                                               Organización Terpel S.A.
             Organización Terpel S.A.
                                                               LILIANA TOVAR SILVA
             Av Eldorado, 99.
39                                                             PHONE: 315‐355‐4671                                        TRADE DEBT                                                                                                            $4,653,261.27
             Bogota
                                                               FAX:
             Colombia
                                                               EMAIL: ltovar@terpel.com


Official Form 204                                                        Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 40 Largest Unecured Claims                                                                                    Page 3
Debtor LATAM Airlines Group S.A., et al.                                                                                                                                                              Case number (if known) __________

Name of creditor and complete mailing address, including   Name, telephone number, and email address of        Nature of the claim(for example,   Indicate if claim   Amount of unsecured claim
zip code                                                   creditor contact                                    trade debts, bank loans,           is contingent,      If the claim is fully unsecured, fill in only unsecured claim
                                                                                                               professional services, and         unliquidated, or    amount. If claim is partially secured, fill in total claim amount and
                                                                                                               government contracts)              disputed            deduction for value of collateral or setoff to calculate unsecured
                                                                                                                                                                      claim.



                                                                                                                                                                                                   Deduction for value
                                                                                                                                                                       Total claim, if partially
                                                                                                                                                                                                     of collateral or  Unsecured Claim
                                                                                                                                                                               secured
                                                                                                                                                                                                          setoff

               Empresa Argentina de                          Empresa Argentina de Navegación
               Navegación Aérea                              Aérea Cristian Arnau
40                                                                                                            TRADE DEBT                                                                                                        $4,215,496.00
               Rivadavia 578                                 PHONE:
               3nd Piso                                      FAX:
               Buenos Aires, AAQ C‐100 2                     EMAIL: carnau@eana.com.ar
               Argentina




Official Form 204                                                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 40 Largest Unecured Claims                                                                          Page 4
      relacionadas que forman parte del                    of companies headed by Latam
      grupo empresarial cuya matriz es                     Airlines Group S.A.
      Latam Airlines Group S.A.

A continuación, el señor Presidente del The Chairman of the Board put the single
Directorio pone en consideración de los Agenda Item to the consideration of the
Directores el único punto del Orden del Día: Directors:

1.    Conocer y resolver sobre las 1.                      Discuss and resolve on the actions
      actuaciones necesarias para que la                   required for the Company to initiate
      Compañía inicie un Procedimiento                     a Chapter 11 Proceeding in the
      Chapter 11 en los Estados Unidos de                  United States of America pursuant
      América conforme a las normas                        to the rules set forth in Chapter 11
      establecidas en el Chapter 11 del                    of the Bankruptcy Code. This within
      Bankruptcy Code. Lo anterior en el                   the context of a restructuring of the
      marco de reestructuración de la                      debt of the Company and its related
      deuda de la Compañía y de sus                        parties that form part of the group
      relacionadas que forman parte del                    of companies headed by Latam
      grupo empresarial cuya matriz es                     Airlines Group S.A.
      Latam Airlines Group S.A.

El Presidente del Directorio explica que, la         The Chairman of the Board explained that
Junta General de Accionistas ha decidido,            the shareholders’ meeting had decided at the
en la sesión celebrada este mismo                    meeting held on May 25, 2020 to (i) submit
veinticinco (25) de mayo de dos mil veinte           the Company to the Chapter 11 Proceeding
(2020), (i) someter a la Compañía al                 in the United States of America pursuant to
Procedimiento Chapter 11 en los Estados              the rules set forth in Chapter 11 of the
Unidos de América conforme a las normas              Bankruptcy Code, by filing a voluntary
establecidas en el Chapter 11 del                    petition for relief thereunder in any district
Bankruptcy Code, presentando una solicitud           at such time to be determined by the person
voluntaria de amparo (voluntary petition             who executes the petition, and (ii) authorize
relief) conforme al mismo en el distrito y el        the Board of Directors to carry out all
momento que sea determinado por la                   actions required to initiate a Chapter 11
persona que suscriba la solicitud, y (ii)            Proceeding under Chapter 11 of the
autorizar al Directorio a llevar a cabo todas        Bankruptcy Code.
las actuaciones necesarias para iniciar un
Procedimiento Chapter 11 bajo el Chapter
11 del Bankruptcy Code.

El Directorio, de conformidad con la                 In accordance with the authorization of the
autorización de la Junta General, y                  shareholders’ meeting and the powers
conforme con las facultades conferidas al            granted to the Board of Directors in the
Directorio en los estatutos y en la ley, luego       bylaws and by law, the Board of Directors
de intercambiar opiniones sobre el                   discussed the matter and unanimously
particular, por unanimidad de sus miembros           AGREED:
presentes ACUERDA:

Primero. Facultar al Presidente Ejecutivo First.       To authorize the Executive
     de la Compañía y a los señores              President of the Company and Messrs.
     Roberto Alvo Milosawlewitsch.               Roberto Alvo Milosawlewitsch,
     Ramiro Alfonsín Balza, Andrés del           Ramiro Alfonsín Balza, Andrés del
     Valle Eitel, Juan Carlos Menció y José      Valle Eitel, Juan Carlos Menció and



                                                 2
María        Eyzaguirre        Baeza       José María Eyzaguirre Baeza (the
(conjuntamente, los “Representantes”)      “Representatives”) so that each of
para que cada uno de ellos actuando        them acting alone or together may, on
individualmente o en forma conjunta        behalf of and representing the
pueda, en nombre y representación de       Company:
la Compañía:

(i)    autorizar, suscribir y presentar    (i)    authorize, execute and file all
todas las solicitudes, peticiones,         applications, petitions, schedules,
anexos, mociones, listados, alegatos,      motions, lists, pleadings, documents
documentos y otros antecedentes,           and other papers, enter into
suscribir      acuerdos,        extender   agreements, issue documents, make
documentos, realizar declaraciones y       statements and filings, participate in
presentaciones,       participar      en   hearings and take any and all actions
audiencias y tomar todas y cada una de     that they deem necessary or
las medidas que considere necesarias o     appropriate to file the voluntary
apropiadas para presentar una              petition for relief under Chapter 11,
solicitud voluntaria de amparo             and take and perform any and all
(voluntary petition relief) bajo el        further acts and deeds that they deem
Chapter 11, y adoptar e implementar        necessary, proper and desirable in
todos y cualesquiera actas y escrituras    connection with the Chapter 11
que     ellos     puedan      considerar   Proceeding, with a view towards the
necesarias, pertinentes o deseables en     successful prosecution of such case,
relación con el Procedimiento Chapter      including, without limitation, any
11, encaminadas al éxito del mismo,        action necessary to maintain the
incluyendo, sin limitación, la             ordinary course and continuity of the
realización de cualquier acción            operation of the Company's business,
necesaria para mantener el curso           whether before a federal court of the
ordinario y la continuidad de la           United States of America or any other
operación de los negocios de la            court or governmental entity under the
Compañía, sea frente a un tribunal         rules governing the Chapter 11
federal de los Estados Unidos de           Proceeding. ; and
América o frente a cualquier otro
tribunal o autoridad que corresponda
conforme a las reglas que rigen el
Procedimiento Chapter 11; y

(ii) obtener            financiamiento     (ii) obtain post-petition financing
posterior    a     la   solicitud    de    (the “DIP Financing”) and, if
reorganización bajo el Procedimiento       applicable, cash collateral usage on
Chapter 11 (el “Financiamiento DIP”)       terms substantially in the form of such
y, de corresponder, el uso de garantías    terms presented to the Board of
en      efectivo,      en      términos    Directors on the date hereof, and
sustancialmente similares a los            subject to the further terms and
presentados al Directorio en esta          conditions precedent set forth in the
sesión, y sujeto a los términos y          definitive documentation, and in
condiciones precedentes adicionales        connection therewith, (a) negotiate,
que     se     establezcan      en   la    execute deliver and file (as necessary)
documentación definitiva, y en             appropriate      loan       agreements,
relación con ello, (a) negociar,           guarantees, security agreements,
ejecutar, otorgar y presentar frente a     notes, cash collateral agreements and
tribunales o autoridades (según fuere      related     ancillary       documents,



                                       3
     necesario) los contratos de crédito        certificates and instruments, and with
     correspondientes, garantías, contratos     respect to each of the foregoing, and
     de garantía, notas, contratos de           any      amendments,       supplements,
     garantía en efectivo y los documentos      modifications,      extensions       and
     relacionados,       certificados       e   renewals thereto (collectively, the
     instrumentos, y con respecto a cada        “DIP Facility Documents”), (b) grant
     uno de los anteriores, y cualquier         security interests in favor of the
     modificación, suplemento, extensión o      agent(s), for the benefit of the lenders
     renovación      de      los     mismos     thereunder, to secure the obligations
     (conjuntamente, los “Documentos del        under the DIP Facility, (c) to
     Crédito DIP”), (b) dar garantías en        negotiate, execute, deliver or file (as
     favor de uno o más agentes, en             necessary) each other agreement,
     beneficio de los financistas bajo los      instrument or document to be
     mismos, dar otras seguridades para el      negotiated, executed, delivered or
     Financiamiento DIP, (c) negociar,          filed (as necessary), (together with the
     ejecutar, entregar o archivar (según       DIP Facility Documents, the “DIP
     sea     necesario)    cada     contrato,   Documents”) in the name and on
     instrumento o documento que sea            behalf of the Company, pursuant
     negociado, suscrito, entregado o           thereto or in connection therewith, and
     presentado (según sea necesario)           (d) perform its obligations under the
     (conjuntamente con los Documentos          DIP Documents and take any other
     del Crédito DIP, los “Documentos           actions, and negotiate and pay all fees,
     DIP”), en nombre y representación de       taxes and other expenses in connection
     la Sociedad, de conformidad con o en       with the foregoing; in each instance,
     relación con el mismo, y (d) cumplir       on such other terms and conditions as
     sus obligaciones bajo los Documentos       such Representative executing the
     DIP y suscribir todos los actos, y         same may consider necessary, proper
     negociar y pagar cualquier honorario,      or desirable ,all with such changes
     impuestos u otros gastos, en cada caso,    therein and additions thereto as any
     en los términos y condiciones que el       Representative      approves,       such
     Representante que los ejecute              approval to be conclusively evidenced
     considere necesario, adecuado o            by the taking of such action or by the
     deseable, todo ello con los cambios y      execution and delivery thereof.
     adiciones que cualquier Representante
     apruebe, lo que quedará demostrado
     por el solo hecho de ejecutarse dichos
     actos.

     Los       Representantes      quedan       The Representatives are expressly
     expresamente      autorizados    para      authorized to delegate the authority
     delegar los poderes conferidos             hereby granted to them, and they are
     mediante la presente, y quedan             hereby authorized to execute any
     autorizados para suscribir cualquier       public or private document which may
     documento público o privado que            be necessary to perfect such
     fuera necesario para perfeccionar          delegation, including, but not limited
     dicha delegación, incluyendo, pero no      to, the granting of special powers-of-
     limitado, al otorgamiento de poderes       attorney
     especiales.

Segundo. Contratar y mantener a los Second.     To hire and retain the following
     siguientes asesores en las calidades advisors in the following capacities
     que en cada caso se identifican (los (the “Advisors”), for all purposes of



                                            4
“Asesores”), para todos los efectos del   the Chapter 11 Proceeding and related
Procedimiento Chapter 11 y materias       matters:
relacionadas:

A.    Al estudio de Claro & Cía., para    A.    The law firm Claro & Cía., to,
      que en coordinación con el                in coordination with the law
      estudio de abogados Cleary                firm Cleary, Gottlieb, Steen &
      Gottlieb, Steen & Hamilton                Hamilton LLP, advise the
      LLP, asesore a la Compañía en             Company in the assessment,
      la evaluación, coordinación               general coordination, filing,
      general,            presentación,         execution, negotiation and
      ejecución,     negociación      y         completion of the Chapter 11
      finalización del Procedimiento            Proceeding and all other
      Chapter 11 y todos los demás              proceedings related thereto and
      procesos relacionados con el              any bankruptcy proceedings in
      mismo      y     en     cualquier         which the Company may have
      procedimiento concursal en que            an interest.
      tenga interés la Compañía.

B.    Al estudio de abogados Cleary,      B.    The law firm Cleary, Gottlieb,
      Gottlieb, Steen & Hamilton LLP            Steen & Hamilton LLP as lead
      como asesor legal general en el           counsel in the context of the
      contexto del Procedimiento                Chapter 11 Proceeding, in such
      Chapter 11, para que en esta              capacity and in coordination
      calidad y en coordinación con el          with the law firm Claro & Cía.,
      estudio de abogados Claro &               to represent and assist the
      Cía., represente y asista a la            Company in the performance of
      Compañía en el desempeño de               its functions and duties under
      sus funciones y deberes bajo el           the Bankruptcy Code and
      Bankruptcy Code y en asuntos              related matters, and in the taking
      relacionados, y en la adopción            of any and all appropriate
      de todas y cada una de las                actions to advance the rights and
      medidas adecuadas para ejercer            obligations of the Company in
      los derechos y obligaciones de            connection therewith, including
      la Compañía en tales asuntos,             the filing of applications and
      incluida la presentación de               pleadings.
      solicitudes y la realización de
      alegatos.

C.    Al estudio de abogados Togut,       C.    The law firm Togut, Segal &
      Segal & Segal, LLP como                   Segal, LLP as conflicts counsel
      asesor de conflictos en el                in the context of the Chapter 11
      contexto del Procedimiento                Proceeding, in such capacity
      Chapter 11, para que en tal               and in coordination with the law
      condición y en coordinación con           firms Claro & Cía. and Cleary,
      los estudios de abogados Claro            Gottlieb, Steen & Hamilton
      & Cía. y Cleary, Gottlieb, Steen          LLP, to represent and assist the
      & Hamilton LLP, represente y              Company in the performance of
      asista a la Compañía en el                its functions and duties under
      desempeño de sus funciones y              the Bankruptcy Code and
      deberes bajo el Bankruptcy                related matters, and in the taking
      Code y asuntos relacionados, y            of any and all appropriate



                                      5
     en la adopción de todas y cada          actions to advance the rights and
     una de las medidas adecuadas            obligations of the Company in
     para ejercer los derechos y             connection therewith, including
     obligaciones de la Compañía en          the filing of applications and
     tales asuntos, incluida la              pleadings.
     presentación de solicitudes y la
     realización de alegatos.

D.   Al estudio de abogados Pérez       D.   The law firm Pérez Bustamante
     Bustamante & Ponce Abogados             & Ponce Abogados to, in
     para que en coordinación con            coordination with the law firms
     los estudios de abogados Claro          Claro & Cía. and Cleary,
     & Cía. y Cleary Gottlieb, Steen         Gottlieb, Steen & Hamilton
     & Hamilton LLP, asesore a la            LLP, advise the Company in
     Compañía en Ecuador en lo               Ecuador in the performance of
     relativo al desempeño de sus            its functions and duties under
     funciones y deberes bajo el             the Bankruptcy Code and
     Bankruptcy Code y en asuntos            related matters, and in the taking
     relacionados, y en la adopción          of any and all appropriate
     de todas y cada una de las              actions to advance the rights and
     medidas que sean adecuadas o            obligations of the Company in
     pertinentes en Ecuador para             Ecuador       in      connection
     ejercer    los    derechos    y         therewith.
     obligaciones de la Compañía en
     tales asuntos.

E.   FTI Consulting, Inc. como          E.   FTI Consulting, Inc. as financial
     asesor financiero en relación a         advisor in connection with
     las materias propias del                matters pertaining to the
     Procedimiento Chapter 11 para           Chapter 11 Proceeding to
     representar y asistir a la              represent and assist the
     Compañía en el desempeño de             Company in the performance of
     sus funciones y deberes bajo el         its duties and functions under
     Bankruptcy Code.                        the Bankruptcy Code.

F.   PJT Partners, Inc. como asesor     F.   PJT Partners, Inc. as financial
     financiero en relación con los          advisor in connection with
     asuntos       relativos      al         matters pertaining to the
     procedimiento del Chapter 11            Chapter 11 Proceeding to
     para representar y ayudar a la          represent and assist the
     Compañía en el desempeño de             Company in the performance of
     sus deberes y funciones bajo el         its duties and functions under
     Bakruptcy Code.                         the Bankruptcy Code.

G.   Prime Clerk LLC, como agente       G.   Prime Clerk LLC, as notice and
     de avisos y reclamaciones, para         claims agent, to represent and
     representar y asistir a la              assist the Company in the
     Compañía en el desempeño de             performance of its functions and
     sus funciones y deberes bajo el         duties under the Bankruptcy
     Bankruptcy Code y en asuntos            Code and related matters, and in
     relacionados, y en la toma de           the taking of any and all
     todas y cada una de las acciones        appropriate actions to advance



                                    6
             apropiadas para ejercer los                   the rights and obligations of the
             derechos y obligaciones de la                 Company        in     connection
             Compañía en tales asuntos.                    therewith.

      H.     Cualquier otro asesor legal,           H.     Any other legal counsel,
             contable, asesor financiero u                 accountants, financial advisors
             otro profesional que represente               or other professionals to
             y asista a la Compañía en el                  represent and assist the
             desempeño de sus funciones y                  Company in the performance of
             deberes bajo el Bankruptcy                    its duties and functions under
             Code, y en la toma de todas y                 the Bankruptcy Code, and in the
             cada una de las acciones                      taking of any and all appropriate
             apropiadas para ejercer los                   actions to advance the rights and
             derechos y obligaciones de la                 obligations of the Company in
             Compañía en tales asuntos; lo                 connection     therewith;      the
             anterior a discreción de los                  foregoing at the discretion of the
             Representantes.                               Representatives.

      Los       Representantes       quedan         The Representatives are authorized,
      autorizados, facultados e instruidos          empowered and instructed to enter
      para celebrar contratos de asesoría y         into advisory and service contracts
      prestación de servicios con los               with     the    Advisors,     including
      Asesores, incluyendo los acuerdos de          appropriate retention agreements, to
      retención que sean necesarios, para           pay appropriate retainers and to cause
      pagar los anticipos correspondientes y        to be filed an appropriate application
      para hacer que se presente una                for authority to retain the services of
      solicitud apropiada de autorización           such Advisors.
      para contratar los servicios de dichos
      Asesores.

Tercero. Adicionalmente, autorizar y              Third. In addition to the specific
     facultar a los Representantes, para que         authorizations heretofore conferred
     en nombre y representación de la                upon the Representatives, to
     Compañía, adopten (o causen la                  authorize      and      empower    the
     adopción de) cualquier otra medida, y           Representatives, in the name of and
     para que realicen, firmen, suscriban,           on behalf of the Company, to take (or
     reconozcan y entreguen (y registren en          cause to be taken) any and all such
     una oficina pertinente del secretario           other and further action, and to make,
     del condado, si es necesario), y                sign, execute, acknowledge and
     presenten      todos     los     acuerdos       deliver (and record in a relevant
     (incluidos los elementos de prueba de           office of the county clerk, if
     los        mismos),          certificados,      necessary), and file any and all
     instrumentos,                 enmiendas,        arrangements, agreements (including
     declaraciones      juradas,       órdenes,      exhibits      thereto),    agreements,
     instrucciones,            certificaciones,      certificates,              instruments,
     solicitudes, recibos, declaraciones de          amendments, affidavits, orders,
     financiamiento u otros instrumentos y           directions, certifications, requests,
     a pagar todos los gastos, incluidos,            receipts, financing statements or
     entre otros, los gastos de presentación,        other instruments and to pay all
     en cada caso, según el Representante            expenses, including but not limited to
     considere necesario, aconsejable o              filing fees, in each case as in such
     deseable, a su discreción, para                 Representative or Representatives’



                                              7
   ACTA DE LA JUNTA GENERAL                             MINUTES OF THE EXTRAORDINARY
EXTRAORDINARIA Y UNIVERSAL DE                           AND UNIVERSAL SHAREHOLDERS’
  ACCIONISTAS DE LA COMPAÑÍA                             MEETING OF “LATAM-AIRLINES
 “LATAM-AIRLINES ECUADOR S.A.”                                  ECUADOR S.A.”

En la ciudad de Quito, Distrito Metropolitano,         In the city of Quito, Metropolitan District, on
a los veinticinco (25) días del mes de mayo de         May 25, 2020 at the Mariscal Sucre
dos mil veinte (2020) en el Aeropuerto                 International Airport, “Quito Airport Center”
Internacional Mariscal Sucre, Edificio “Quito          Building, Third Floor, Quito, with the entirety
Airport Center”, Tercer Piso, Quito,                   of paid-in capital of LATAM-AIRLINES
encontrándose presente la totalidad del capital        ECUADOR S.A. (the “Company”) being
social pagado de LATAM-AIRLINES                        present, Mr. Xavier Rivera in his capacity as
ECUADOR S.A. (la “Compañía”), el Señor                 Chairman of the Board of Directors asked if
Xavier Rivera en su calidad de Presidente del          this shareholders’ meeting is accepted, without
Directorio, consulta si se acepta la celebración       prior notice of the meeting, as authorized under
de esta Junta General de Accionistas, sin              the Companies Law and the Company’s
convocatoria previa, como lo autoriza la Ley de        bylaws, in order to discuss the following
Compañías y el estatuto social de la Compañía,         Agenda:
para tratar el siguiente Orden del Día:

1.    Conocer y resolver sobre              la 1.            Discuss     and      resolve    on    the
      autorización al Directorio para llevar a               authorization of the Board of Directors
      cabo todas las actuaciones necesarias                  to carry out all the actions required for
      para que la Compañía de inicio a un                    the    Company         to    initiate   a
      proceso    de     reorganización     (el               reorganization process (“Chapter 11
      “Procedimiento Chapter 11”) en los                     Proceeding”) in the United States of
      Estados Unidos de América conforme a                   America pursuant to the rules set forth
      las normas establecidas en el Capítulo                 in Chapter 11 (“Chapter 11”) of Title
      11 (“Chapter 11”) del Título 11 del                    11 of the United States Bankruptcy
      Código de los Estados Unidos de                        Code (“Bankruptcy Code”). This
      América (el “Bankruptcy Code”). Lo                     within the context of a restructuring of
      anterior    en      el    marco      de                the debt of the Company and its related
      reestructuración de la deuda de la                     parties that form part of the group of
      Compañía y de sus relacionadas que                     companies headed by Latam Airlines
      forman parte del grupo empresarial                     Group S.A.
      cuya matriz es Latam Airlines Group
      S.A.

Estando representada la totalidad del capital          Since the entirety of the Company’s paid-in
social pagado de la Compañía, los                      capital was represented, the representatives of
representantes de los accionistas aceptan por          the shareholders unanimously agreed to hold
unanimidad la celebración de esta Junta                this shareholders’ meeting with the above
General de Accionistas, con el mencionado              Agenda.
Orden del Día.

Se instala la sesión a las 16h50, bajo la              The meeting was convened at 4:50 p.m., with
Presidencia del señor Xavier Rivera y con la           Mr. Xavier Rivera acting as Chairman and the
presencia de las accionistas de la Compañía: (i)       presence of the Company’s shareholders: (i)
LAN PAX GROUP S.A., debidamente                        LAN PAX GROUP S.A., duly represented by
representada por el señor Diego Pérez                  Mr. Diego Pérez Ordóñez, in his capacity as
Ordóñez, en su calidad de apoderado especial,          special attorney-in-fact, as shown by the
según se desprende de los documentos                   supporting documents added to the record,


                                                   1
habilitantes que se agregan al expediente,             holder of five hundred fifty thousand (550,000)
propietaria de quinientas cincuenta mil                common and registered shares with a par value
(550.000) acciones ordinarias y nominativas de         of one dollar (US$ 1.00), fully paid-up; and (ii)
un dólar de los Estados Unidos de América              HOLDCO ECUADOR S.A., duly represented
(US$ 1,00) de valor nominal cada una, pagadas          by Mr. Andrés Brown Pérez in his capacity as
en su totalidad; y (ii) HOLDCO ECUADOR                 special attorney-in-fact as shown by the
S.A., debidamente representada por el señor            supporting documents added to the record,
Andrés Brown Pérez en su calidad de                    holder of four hundred fifty thousand (450,000)
apoderado especial, según se desprende de los          common and registered shares with a par value
documentos habilitantes que se agregan al              of one dollar (US$1.00), fully paid-up. Mrs.
expediente, propietaria de cuatrocientas               Mariela Anchundia Mieles acted as the ad hoc
cincuenta mil (450.000) acciones ordinarias y          Secretary.
nominativas de un dólar de los Estados Unidos
de América (US$1.00) de valor nominal cada
una, pagadas en su totalidad. Actúa como
Secretaria Ad-Hoc la señora Doctora Mariela
Anchundia Mieles.

A continuación, el señor Presidente de la Junta The Chairman of the meeting put the Agenda
pone en consideración de la Junta General los to the consideration of the shareholders’
puntos del Orden del Día:                       meeting:

1.    Conocer y resolver sobre              la 1.            Discuss    and       resolve    on    the
      autorización al Directorio para llevar a               authorization of the Board of Directors
      cabo todas las actuaciones necesarias                  to carry out all the actions required for
      para que la Compañía de inicio a un                    the Company to initiate a Chapter 11
      Procedimiento Chapter 11 en los                        Proceeding in the United States of
      Estados Unidos de América conforme a                   America pursuant to the rules set forth
      las normas establecidas en el Chapter 11               in Chapter 11 of the Bankruptcy Code.
      del Bankruptcy Code. Lo anterior en el                 This within the context of a
      marco de reestructuración de la deuda                  restructuring of the debt of the
      de la Compañía y de sus relacionadas                   Company and its related parties that
      que forman parte del grupo                             form part of the group of companies
      empresarial cuya matriz es Latam                       headed by Latam Airlines Group S.A.
      Airlines Group S.A.

      Toma la palabra el señor Presidente de la              The Chairman took the floor and stated
      Junta para indicar que:                                that:

      (i)      El 11 de marzo de 2020, la                    (i)        On March 11, 2020 the World
      Organización Mundial de la Salud                       Health Organization declared the
      declaró el brote generalizado del reciente             widespread outbreak of the novel
      COVID-19 como pandemia mundial.                        COVID-19 a global pandemic. Over the
      Durante las semanas que siguieron a                    intervening weeks, countries around the
      dicha declaración, los países de todo el               world, including each of those in which
      mundo, incluyendo cada uno de aquellos                 Latam Airlines Group S.A. and its
      en los que Latam Airlines Group S.A. y                 affiliates (“LATAM”) have their primary
      sus personas relacionadas (“LATAM”)                    operations, announced severe travel
      tienen sus operaciones principales,                    restrictions and/or outright closure of
      anunciaron severas restricciones de viaje              their borders. The impact on the airline
      y/o cierre directo de sus fronteras. El                industry was almost instantaneous, and
      impacto en la industria aérea fue casi                 as of April 2020, LATAM’s passenger
                                                             flights are limited to roughly 4% of


                                                   2
instantáneo, y en abril de 2020, los             LATAM’s routes prior to the COVID-19
vuelos de transporte de pasajeros se             crisis.
redujeron a aproximadamente un 4% de
las rutas de LATAM previo a la crisis del
COVD-19.

(ii)      A pesar de tomar medidas               (ii)      Despite             undertaking
significativas de ahorro de costos y             meaningful cost-saving and liquidity
preservación de liquidez, la posición de         preserving measures, the Company’s
liquidez de la Compañía ha seguido               liquidity position has continued to
deteriorándose a raíz de la pandemia             deteriorate in the wake of the COVID-19
COVID-19.                                        pandemic.

(iii)     Los accionistas han revisado y         (iii)      The      shareholders        have
han tenido la oportunidad de hacer               reviewed and had the opportunity to ask
preguntas sobre los antecedentes                 questions about the materials presented
suministrados por la administración y los        by the management and the legal and
asesores legales y financieros de la             financial advisors of the Company and
Compañía y sus personas relacionadas en          its affiliates regarding the liabilities and
relación a los pasivos y la liquidez de la       liquidity of the Company, the strategic
misma, las alternativas estratégicas             alternatives available to it, and the
disponibles para ella, y el impacto de lo        impact of the foregoing on the
anterior en su negocio.                          Company’s business.

(iv)      Los accionistas han consultado         (iv)      The     shareholders        have
a la administración y los asesores legales       consulted with the management and the
y financieros de la Compañía y sus               financial and legal advisors of the
personas relacionadas y, habiendo                Company and its affiliates and, having
considerado en su totalidad cada una de          considered fully each of the strategic
las alternativas estratégicas disponibles,       alternatives available to it, have
han concluido que es deseable y en el            concluded that it is desirable and in the
mejor interés de la Compañía, sus                best interests of the Company, its
acreedores y otros interesados, presentar        creditors and other interested parties, to
una solicitud voluntaria de amparo               file a voluntary petition for relief under
conforme al Chapter 11 del Bankruptcy            Chapter 11 of the Bankruptcy Code.
Code.

(v)       El Procedimiento Chapter 11            (v)       The Chapter 11 Proceeding
representa la mejor oportunidad de la            represents     the    Company’s      best
Compañía para asegurar la estabilidad y          opportunity to ensure stability and meet
cumplir con sus obligaciones con sus             its obligations to its stakeholders. The
partes interesadas. La Compañía tiene la         Company intends to use the substantive
intención de utilizar las herramientas           and procedural tools available in the
sustantivas    y     de    procedimiento         Chapter 11 Proceeding to maximize the
disponibles en el Procedimiento Chapter          efficiency of its ongoing operations and
11 para maximizar la eficiencia de sus           renegotiate certain key contractual
operaciones en curso y renegociar ciertas        relationships in light of current market
relaciones contractuales clave a la luz de       conditions.
las condiciones actuales del mercado.

La Junta General de Accionistas,                 After a brief discussion and in
conforme las facultades conferidas en los        accordance with the powers granted in



                                             3
4
LISTA DE ASISTENTES A LA JUNTA                         LIST OF ATTENDEES AT THE
  GENERAL EXTRAORDINARIA Y                                EXTRAORDINARY AND
 UNIVERSAL DE ACCIONISTAS DE                           UNIVERSAL SHAREHOLDERS’
LA COMPAÑÍA “LATAM-AIRLINES                           MEETING OF “LATAM-AIRLINES
         ECUADOR S.A.”                                       ECUADOR S.A.”


En la ciudad de Quito, Distrito                      In the city of Quito, Metropolitan District,
Metropolitano, a los veinticinco (25) del            on May 25, 2020, before opening the
mes de mayo de dos mil veinte (2020), antes          Extraordinary and Universal Shareholders’
de declarar instalada la Junta General               Meeting        of       LATAM-AIRLINES
Extraordinaria y Universal de Accionistas            ECUADOR S.A., the ad hoc Secretary
de la compañía LATAM-AIRLINES                        made a list of the attendees.
ECUADOR S.A., la señora Secretaria Ad-
Hoc, procede a efectuar la lista de asistentes
a la indicada Junta General de Accionistas.

Los accionistas presentes, la clase y el valor The shareholders present, the class and
de las acciones y el número de votos que le value of the shares and their corresponding
corresponde, son los siguientes:               number of votes are as follows:


•     LAN       PAX      GROUP        S.A., •              LAN PAX GROUP S.A., duly
      debidamente representada por el                      represented by Mr. Diego Pérez
      señor Diego Pérez Ordóñez, en su                     Ordóñez, in his capacity as special
      calidad de apoderado especial, según                 attorney-in-fact, as shown by the
      se desprende de los documentos                       supporting documents added to the
      habilitantes que se agregan al                       record, holder of five hundred fifty
      expediente, propietaria de quinientas                thousand (550,000) common and
      cincuenta mil (550.000) acciones                     registered shares with a par value of
      ordinarias y nominativas de un dólar                 one dollar (US$ 1.00), fully paid-up;
      de los Estados Unidos de América                     with 550,000 votes; and
      (US$ 1,00) de valor nominal cada
      una, pagadas en su totalidad,
      correspondiéndole 550.000 votos; y


•     HOLDCO          ECUADOR         S.A., •              HOLDCO ECUADOR S.A., duly
      debidamente representada por el                      represented by Mr. Andrés Brown
      señor Andrés Brown Pérez en su                       Pérez in his capacity as special
      calidad de apoderado general, según                  attorney-in-fact, as shown by the
      se desprende de los documentos                       supporting documents added to the
      habilitantes que se agregan al                       record, holder of four hundred fifty
      expediente,       propietaria      de                thousand (450,000) common and
      cuatrocientas cincuenta mil (450.000)                registered shares with a par value of
      acciones ordinarias y nominativas de                 one dollar (US$1.00), fully paid-up,
      un dólar de los Estados Unidos de                    with 450,000 votes.
      América (US$1.00) de valor nominal
      cada una, pagadas en su totalidad,
      correspondiéndole 450.000 votos.




                                                 5
